Title: Robley Dunglison to James Madison, 11 October 1831
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia:
                                
                                Oct 11 1831
                            
                        
                        A person of the name of Brooks—an artist, who is exercising his Profession at Charlottesville and has
                            permission to teach the Students the art of painting in the University, is very desirous of being permitted to take a copy
                            of the portrait of Mr Jefferson by Stuart which, he has heard, you possess. He has requested of me to learn from you
                            whether it would be agreeable to you for him to take such Copy & to get rid of his Importunity I have consented to
                            write. I beg of you to understand that it is on his account not, in any way, on mine that the subject is proposed to you. Consequently, I hope you will have no hesitation in
                            saying should his Proposition be inconvenient; and I will place the matter on its right footing with him.
                        I trust this Weather does not add to your Rheumatism. We are suffering much here from Colds.
                        Mrs Dunglison unites with me in kindest regards to Mrs Madison. Have the goodness to believe me, dear Sir,
                            with the most sincere respect. &c &c Yours
                        
                            
                                Robley Dunglison.
                            
                        
                    